Case 4:14-cv-00704-GKF-JFJ Document 205 Filed in USDC ND/OK on 12/04/20 Page 1 of 29




                     IN THE UNITED STATES DISTRICT COURT
                   FOR THE NORTHERN DISTRICT OF OKLAHOMA

   UNITED STATES OF AMERICA, and       )
   THE OSAGE MINERALS COUNCIL,         )
                                       )
               Plaintiffs,             )
                                       )
   vs.                                 )     Case No. 14-CV-704-GKF-JFJ
                                       )
   OSAGE WIND, LLC;                    )
   ENEL KANSAS, LLC; and               )
   ENEL GREEN POWER NORTH              )
   AMERICA, INC.,                      )
                                       )
               Defendants.             )


          DEFENDANTS’ RESPONSE TO THE OSAGE MINERALS COUNCIL’S
             MOTION FOR JUDGMENT ON THE PLEADINGS (Dkt. # 204)



    Ryan A. Ray, OBA #22281                Lynn H. Slade, admitted pro hac vice
    NORMAN WOHLGEMUTH CHANDLER             Sarah M. Stevenson, admitted pro hac vice
    JETER BARNETT & RAY, P.C.              MODRALL, SPERLING, ROEHL,
    3200 Mid-Continent Tower               HARRIS & SISK, P.A.
    401 South Boston Avenue                Post Office Box 2168
    Tulsa, OK 74103                        Albuquerque, NM 87103-2168
    918-583-7571                           505-848-1800
    918-584-7846 (facsimile)               505-848-9710 (facsimile)

                                       ATTORNEYS FOR DEFENDANTS,
                                       OSAGE WIND, LLC, ENEL KANSAS, LLC
                                       AND ENEL GREEN POWER NORTH
                                       AMERICA, INC.
   Dated: December 4, 2020
Case 4:14-cv-00704-GKF-JFJ Document 205 Filed in USDC ND/OK on 12/04/20 Page 2 of 29




                                                        TABLE OF CONTENTS


   Table of Authorities ...................................................................................................................... ii
   Introduction ................................................................................................................................... 1
   Background ................................................................................................................................... 3
   Argument ....................................................................................................................................... 8
       I.     GOVERNING STANDARD.................................................................................................... 8
       II. WHETHER FEDERAL LAW OR BORROWED OKLAHOMA STATE LAW APPLIES TO THE
           DEFENDANTS’ EQUITABLE DEFENSES, THE DEFENSES ARE EQUALLY VIABLE. .............. 9
            A. State Law, Which Is Presumptively Incorporated in Federal Common Law, Applies
               to Defendants’ Affirmative Defenses. ............................................................................ 9
              i.    Borrowing Oklahoma state law will not frustrate specific federal interests............... 11
              ii.       There is no need for a nationally uniform body of law........................................... 13
            B. Equitable Affirmative Defenses Apply to Questions of Determining and
               Fashioning Remedies, Even In Cases Where They Are Unavailable on the Question
               of Liability ..................................................................................................................... 15
            C. Dismissal of Defendants’ Affirmative Defenses Also Is Unwarranted Under Federal
               Law. ............................................................................................................................... 20
   Conclusion .................................................................................................................................... 23




                                                                            i
Case 4:14-cv-00704-GKF-JFJ Document 205 Filed in USDC ND/OK on 12/04/20 Page 3 of 29




                             TABLE OF AUTHORITIES

   Cases

   California ex rel. State Lands Comm’n v. United States
          457 U.S. 273 (1982) ……………………………………………………………………..10

   Canadian St. Regis Band of Mohawk Indians ex rel. Francis v. New York
         278 F. Supp. 2d 313 (N.D.N.Y. 2003)……….....………………………………………..18

   Cato v. U.S.
          70 F.3d 1103 (9th Cir. 1995),……………………………………….…………………...18

   Cayuga Indian Nation of N.Y. v. Cuomo
         565 F. Supp. 1297 (N.D.N.Y. 1983)…………………………………………………18, 19

   Cayuga Indian Nation of N.Y. v. Cuomo
         771 F. Supp. 19 (N.D.N.Y. 1991)……………………………………………………15, 16

   Cayuga Indian Nation of N.Y. v. Cuomo
         Nos. 80-CV-930, 80-CV-960, 1999 WL 509442
         (N.D.N.Y. July 1, 1999)……………………………………………………...16, 20, 22, 23

   Cayuga Indian Nation of N.Y. v. Pataki
         413 F.3d 266 (2nd Cir. 2005)………………………………………………………….....17

   City of Sherrill v. Oneida Indian Nation
           544 U.S. 197 (2005)………………….……………………………………3, 17, 18, 20, 22

   County of Oneida v. Oneida Indian Nation of New York
         470 U.S. 226 (1985)………………………………………………………...………..15, 18

   Davilla v. Enable Midstream Partners L.P.
          913 F.3d 959 (10th Cir. 2019)………………………………………………...…10, 14, 15

   Dilworth v. Fortier
          405 P.2d 38 (Okla. 1964)……………………………………………………..………….11

   Grondal v. Mill Bay Members Ass’n
         No. 2:09-CV-18 RMP, 2020 WL 3892462
         (E.D. Wash. July 9, 2020)………………………………………………………….…….20

   Grynberg v. Koch Gateway Pipeline Co.
         390 F.3d 1276 (10th Cir. 2004)…………………………………………………………..7

                                         ii
Case 4:14-cv-00704-GKF-JFJ Document 205 Filed in USDC ND/OK on 12/04/20 Page 4 of 29




   Hecht Co. v. Bowles
          321 U.S. 321 (1944)……………………………………..……………………………….22

   Huddleston v. John Christner Trucking, LLC
         No. 17-CV-549-GKF-FHM, 2018 WL 6259220 (N.D. Okla. Nov. 30, 2018)……………8

   Jicarilla Apache Tribe v. Andrus
           687 F.2d 1342 (10th Cir. 1982)…………………………………………….....9, 20, 21, 22

   Kamen v. Kemper Fin. Servs.
         500 U.S. 90 (1991)………………………..……………………………………………..10

   Lemon v. Kurtzman
         411 U.S. 192 (1973)…………………….……………………………………………….22

   Mock v. T.G. & Y. Stores Co.
          971 F.2d 522 (10th Cir. 1992)…………………………………………………..……….8

   O’Melveny & Myers v. F.D.I.C.
         512 U.S. 79 (1994)………………………………………………………………………10

   Oneida Indian Nation of New York v. County of Oneida
         617 F.3d 114 (2nd Cir. 2010)…………………………………………………….….17, 18

   Oneida Indian Nation of New York. v. New York
         691 F.2d 1070 (2d Cir. 1982)………………………………………………………..…..18

   Oneida Indian Nation of New York v. New York
         194 F. Supp. 2d 104 (N.D.N.Y. 2002)………………………….………………. 19, 20, 22

   Pace v. Swerdlow
          519 F.3d 1067 (10th Cir. 2008)……………………………………………………….…..7

   Schafer, Trustee of Wane Penn Schafer Separate Property Trust v. Centerpoint Energy Okla. Gas
          No. 17-CV-365-GKF-FHM, 2018 WL 10140171
          (N.D. Okla. May 21, 2018)…………………………………………………..………12, 19

   Seneca Nation of Indians, Tonawanda Bank of Seneca Indians v. New York
          No. 93-CV-688A, 1994 WL 688262
          (W.D.N.Y. Oct. 28, 1994)…………………………….………………………………….18

   United States v. Imperial Irrigation Dist.
          799 F. Supp. 1052 (S.D. Cal. 1992)……………………………………………….…16, 22


                                                iii
Case 4:14-cv-00704-GKF-JFJ Document 205 Filed in USDC ND/OK on 12/04/20 Page 5 of 29




   United States v. Kimbell Foods, Inc.
          440 U.S. 715 (1979)……………………………..….............................2, 10, 11, 12, 13, 15

   United States v. Milner
          583 F.3d 1174 (9th Cir. 2009)……………………………………………………...……13

   United States v. Osage Wind, LLC
          871 F.3d 1078 (10th Cir. 2017)………………..……………………..…….1, 2, 4, 5, 8, 16

   United States v. Turley
          878 F.3d 953 (10th Cir. 2017)…………………………………………………………...10

   Wilson v. Omaha Indian Tribe
          442 U.S. 653 (1979)……………………………………………………….………...11, 12

   Weinberger v. Romero-Barcelo
         456 U.S. 305 (1982)……………………………………………………………………..21

   Statutes and Regulations

   25 C.F.R. § 211 (2020)……………………………………………………………………..passim

   25 C.F.R. § 214 (2020)……………………………………………………………………..passim

   25 U.S.C. § 323 (1948)…………………………………………………………………………..14

   Court Rules

   Fed. R. Civ. P. 12………………………………………………………………………….…..7, 8

   Fed. R. Civ. P. 56………………………………………………………………………………...8




                                               iv
Case 4:14-cv-00704-GKF-JFJ Document 205 Filed in USDC ND/OK on 12/04/20 Page 6 of 29




          Defendants, Osage Wind, LLC (“Osage Wind”), Enel Kansas, LLC (“Enel Kansas”), and

   Enel Green Power North America, Inc. (“EGPNA”) (collectively, “Defendants”), respectfully

   submit this Response to the Osage Minerals Council’s (“OMC”) Motion for Judgment on the

   Pleadings (Dkt. # 204) (the “Motion”). The Motion should be denied.

                                          INTRODUCTION

          The Tenth Circuit Court of Appeals held that it was a violation of federal regulations for

   the applicable Defendants to have engaged in the “extraction, sorting, crushing, and use of minerals

   as part of its excavation work” without first obtaining a lease under 25 C.F.R. Part 214. United

   States v. Osage Wind, LLC, 871 F.3d 1078, 1081-82 (10th Cir. 2017).1 As the OMC recognizes in

   the Motion, the sole issue before the Court now is the measure of damages owed by Defendants.

   See Motion at 4; see also Dkt. # 138 (“The remaining issues in this case involve the relief due to

   the Osage Mineral Estate.”). The Motion seeks judgment on five affirmative defenses, arguing

   they are inapplicable state-law based defenses.2 The OMC contends Defendants’ affirmative

   defenses of laches, estoppel, waiver, unclean hands, and in pari delicto “are not cognizable under

   federal law, but rather, sound in Oklahoma law alone.” Motion at 1. The OMC seeks judgment on

   these affirmative defenses because the Osage Mineral Estate is “governed by federal law” and

   “[i]ncorporating Oklahoma-based affirmative defenses . . . would directly violate federal law and




   1
     Defendants strongly disagree with the OMC’s statement that it—and the Court—agree any
   trespass is ongoing. See Motion at 4. For a more detailed explanation of why this is so, see Dkt. #
   150, at 24-25; Dkt. # 159, at 8 n.11.
   2
    The Motion declines to address this Court’s Order that “Motions directed to the pleadings in this
   matter are concluded, and the court intends to expeditiously move this nearly six-year old case
   forward.” Order, Dkt. # 162, at 7. The OMC filed the current motion over three months after
   Defendants restated the defenses, which had similarly been asserted in their answer to the United
   States’ First Amended Complaint in 2019, in their answer to the Complaint in Intervention on July
   28, 2020. Dkt. 174 at 15-16.

                                                    1
Case 4:14-cv-00704-GKF-JFJ Document 205 Filed in USDC ND/OK on 12/04/20 Page 7 of 29




   policy[.]” Id. at 2. The OMC’s arguments substantively fail, and its Motion should be denied for

   three primary reasons.

          First, while the Osage Mineral Estate is a trust asset governed by federal law, this Court

   may nevertheless borrow existing bodies of Oklahoma state law. In fact, federal courts

   presumptively borrow state law unless a need exists for federal uniformity or unless borrowing

   state law would frustrate “specific federal interests.” United States v. Kimbell Foods, Inc., 440

   U.S. 715, 728 (1979). In this action, Defendants and the United States agree that no need for federal

   uniformity exists, because the federal regulations at issue only apply to the Osage Nation’s mineral

   estate. See United States in its Motion to Compel Discovery, Dkt. # 175, at 12 n.3. Further, the

   OMC’s generalized claims that borrowing Oklahoma law would harm tribal self-sufficiency are

   unconvincing, in light of the fact that state law has been oft borrowed by courts in analogous cases.

   It should also not be lost in this analysis that the OMC has previously advocated in this litigation

   borrowing Oklahoma law concepts when the OMC presumably believed Oklahoma law was

   favorable.

          Second, the OMC’s Motion ignores a line of directly applicable cases holding that certain

   affirmative defenses, while unavailable as to liability in Indian land claim cases, are available as

   to remedies. In this case, the Tenth Circuit has resolved the principal liability issues arising from

   the meaning of the federal regulations before it and only remedies issues remain.3 See Dkt. # 138.




   3
    While the Tenth Circuit certainly did decide that the entire “operation” of “sort[ing] the rocks,
   crush[ing] the rocks into smaller pieces, and then exploit[ing] the crushed rocks as structural
   support for each wind turbine” constituted mining and required a lease under Part 214 of Title 25
   of the Code of Federal Regulations, Osage Wind, 871 F.3d at 1091, the Tenth Circuit did not decide
   any other issues of liability, including whether the Project’s presence is tortious. For example, the
   Court specifically concluded that “merely encountering or incidentally disrupting mineral
   materials would not trigger § 211.3’s definition.” Id. Thus, to the extent that either Plaintiff is
   contending that the Tenth Circuit determined liability for any question other than the specific

                                                    2
Case 4:14-cv-00704-GKF-JFJ Document 205 Filed in USDC ND/OK on 12/04/20 Page 8 of 29




   To fashion any potential remedies, this Court is free to consider Defendants’ equitable affirmative

   defenses, and the OMC’s cited authority ruling out certain defenses as to liability is inapposite,

   since the Court is not considering any liability issue as to whether the Defendants’ activities violate

   the federal regulations at issue.

          Third, even if this Court decides not to borrow Oklahoma state law on the issue,

   Defendants’ affirmative defenses remain viable. Because the OMC and the United States have

   sought equitable relief against Defendants, this Court’s full equitable jurisdiction is in play.

   Numerous cases, including City of Sherrill v. Oneida Indian Nation, 544 U.S. 197 (2005), have

   held that standards of federal equity practice—which necessarily include traditional, equitable

   defenses— can apply to bar or limit tribes’ requests for relief. Accordingly, even if the OMC were

   able to rebut the presumption in favor of borrowing state law, its rebuttal would not a fortiori

   support dismissal of Defendants’ affirmative defenses, because the defenses are equally cognizable

   under federal law.

                                            BACKGROUND

          On September 30, 2015, Judge Payne granted summary judgment in favor of Defendants,

   and denied the United States’ motion for partial summary judgment on two claims for declaratory

   judgment asserted by the United States: (1) a declaration regarding the applicability and violation

   of 25 C.F.R. part 211 as to Defendants’ construction of the Osage Wind project (the “Project”);

   and (2) a declaration regarding the applicability and violation of 25 C.F.R. part 214 as to

   Defendants’ construction of the Project. See Opinion & Order, Dkt. # 44. The Tenth Circuit

   reversed Judge Payne’s grant of summary judgment, holding as follows:




   operation found to be mining, those liability questions have not been decided in the Plaintiffs’
   favor.

                                                     3
Case 4:14-cv-00704-GKF-JFJ Document 205 Filed in USDC ND/OK on 12/04/20 Page 9 of 29




             This case presents the question whether a large-scale excavation project—
             which involved the excavation, modification, and use of rock and soil during
             the installation of wind turbines—constituted “mining” under the pertinent
             federal regulations that address mineral development on Indian land. When
             an entity engages in “mining” of minerals owned by the Osage Nation, a
             federally approved lease must be obtained by the tribe. 25 C.F.R. § 214.7.
             The Bureau of Indian Affairs (BIA) has defined “mining” as the “science,
             technique, and business of mineral development[.]” 25 C.F.R. § 211.3. We
             hold that the term “mineral development” has a broad meaning. While it
             includes commercial mineral extractions and offsite relocations, which are
             not at issue here, it also encompasses action upon the extracted minerals for
             the purpose of exploiting the minerals themselves on site.

   Osage Wind, 871 F.3d at 1081 (emphasis added). The Tenth Circuit rejected the assertion that

   solely breaking the ground or the Project’s mere presence was unlawful:

             We agree with Osage Wind, however, that merely encountering or
             incidentally disrupting mineral materials would not trigger § 211.3’s
             definition. In other words, “the simple removal of dirt does not constitute
             mining.” 53A Am. Jur. 2d Mines and Minerals § 14. There is simply no sense
             in which the word “mineral development” means only the removal of dirt
             without some further manipulation, commercialization, or offsite relocation
             of it. The problem here is that Osage Wind did not merely dig holes in the
             ground—it went further. It sorted the rocks, crushed the rocks into smaller
             pieces, and then exploited the crushed rocks as structural support for each
             wind turbine. The ultimate question is whether this operation constitutes
             “mineral development” as we have conceptualized the term. We hold that it
             does.

   Id. at 1091 (first and final emphasis added). In other words, it was only because Osage Wind had

   “sorted the rocks, crushed the rocks into smaller pieces, and then exploited the crushed rocks as

   structural support for each wind turbine” that Osage Wind’s activities constituted “mining.” The

   Court did not find the mere presence of the Project to be unlawful, and it is not.

          The upshot of the Tenth Circuit’s opinion was a reversal of Judge Payne’s granting of

   summary judgment for Defendants, see id. at 1081, and an effective granting of the United States’

   Motion for Partial Summary Judgment as to Counts I and II of the United States’ Amended

   Complaint, Dkt. # 24. Crucially, for the purposes of this Response, the Tenth Circuit’s opinion



                                                  4
Case 4:14-cv-00704-GKF-JFJ Document 205 Filed in USDC ND/OK on 12/04/20 Page 10 of 29




    was limited to Defendants’ liability on Counts I and II of the United States’ First Amended

    Complaint (seeking declaratory judgment as to the applicability and violation of 25 C.F.R. parts

    211 and 214 as to Defendants’ construction of the Project). Id. at 1084 (“on the merits, we

    determine that Osage Wind’s excavation activities constituted ‘mining’ under § 211.3, so a

    federally approved lease was required under § 214.7.”). The Tenth Circuit did not, and had no

    procedural basis to, address—much less decide—the appropriate remedy that would flow from its

    decision on liability as to whether the applicable regulations had been violated. Id. at 1093

    (reversing and remanding for further proceedings); see also Motion at 4 (“[F]ollowing remand

    from the Tenth Circuit, the question that remains is one of remedy.”).

           The Tenth Circuit’s Opinion also did not address the applicability of Defendants’

    affirmative defenses to the remaining remedies questions in this case—including, specifically, the

    remedy of ejectment (or any equivalent equitable remedy). The OMC suggests “the Tenth Circuit

    has already considered, and dismissed, Defendants’ equitable affirmative defense of laches.”

    Motion at 13 n.2. In truth, the Tenth Circuit did not paint with such a broad brush. The Tenth

    Circuit “decline[d] to dispose of the case on the equitable doctrine of laches” Osage Wind, 871

    F.3d at 1087 n.6,—meaning the doctrine did not prevent declaratory relief on whether the

    Defendants’ activities as described violated the applicable regulations—but it did not rule out

    laches as a defense on remedies questions. In fact, the Tenth Circuit could not have reached the

    applicability of laches as a remedies defense because the parties’ summary judgment motions only

    presented issues of applicability of regulations governing the mineral estate to the construction of

    the Project. See generally United States’ Motion for Partial Summary Judgment as to Counts I and

    II of the Amended Complaint, Dkt. # 24; Defendants’ Motion to Dismiss or for Summary




                                                     5
Case 4:14-cv-00704-GKF-JFJ Document 205 Filed in USDC ND/OK on 12/04/20 Page 11 of 29




    Judgment and Opening Brief in Support, Dkt. # 26.4 Since the Tenth Circuit could not have

    resolved issues not raised on appeal, Defendants’ laches defense, and their other defenses, remain

    viable for this Court’s consideration on the remaining remedial issues in this case.

           Specifically, the affirmative defenses challenged in the OMC’s Motion are laches,

    estoppel, waiver, unclean hands, and in pari delicto. Motion at 1; see also Defendants’ Answer to

    Osage Minerals Council’s First Amended Complaint in Intervention, Dkt. # 174, Defenses ¶¶ 2-4,

    13, 16; Defendants’ Answer to First Amended Complaint, Dkt. # 99, Defenses ¶¶ 2-4 (estoppel,

    laches, and waiver). Defendants first raised the affirmative defenses at issue in the OMC’s Motion

    on December 31, 2019, as to the United States’ First Amended Complaint, Dkt. # 99 at 12-13, and

    then in its Answer to the OMC’s First Amended Complaint, Dkt. # 174 at 15-16. Defendants did

    not specify in their Answers to the United States’ Complaints or the OMC’s Complaints whether

    they raised these affirmative defenses under federal law or Oklahoma state law.

           The five affirmative defenses challenged in the Motion are persuasively supported in fact,

    based on delay and fundamental inequity. The OMC, and the Osage Nation, have been fully

    informed Defendants’ and their predecessors’ construction plans, leading to their filing of litigation

    challenging alleged interference with the Osage Mineral Estate in 2011. In the testimony and

    exhibits in that previous litigation in this Court, the OMC learned the full field configuration of

    the Project and the expected dimensions of every foundation structure. See Plaintiff’s Trial Exh.

    14, and Defendants’ Trial Exhs 1 and 26, Osage Nation, acting through the Osage Minerals

    Council v. Wind Capital Group, LLC, Osage Wind, LLC, WC Investment Management, LLC,



    4
      The United States had recognized that “the central legal issue”—the applicability of the
    regulations at issue in its declaratory judgment claims—should be decided before anything else
    occurred in the case. (Dkt. # 34, at 3). Thus, whether laches applies to the equitable remedy of an
    injunction requiring removal of the Project was not before the Tenth Circuit, as it had not been
    decided by Judge Payne. or presented to either Court by any party

                                                      6
Case 4:14-cv-00704-GKF-JFJ Document 205 Filed in USDC ND/OK on 12/04/20 Page 12 of 29




    United States District Court for the Northern District of Oklahoma, Case No. 11-CV-643-GKF-

    PJC, attached as Exhibit A to this Response.5 After losing that case and declining to prosecute an

    appeal, as Project planning progressed, while filing litigation in state courts challenging the Project

    on numerous grounds other than the mining regulations at issue, it took no action, in response to

    being advised on October 28, 2013 that the Project would “not sell or remove any minerals from

    the Project site.” See Letter, David Boyce, CEO, Wind Capital Group, to Andrew Yates, October

    28, 2013 to Andrew Yates, Chairman, Osage Minerals Council, Dkt. # 17-2, at 42. In fact, the

    OMC never responded to Defendants or their predecessors to clearly refute based upon existing

    legal authority (or analysis) that no lease or permit was required if the Project did not sell or remove

    minerals from the Project site, at any time, before the United States’ filing of this suit. While the

    United States asserted a demand on October 9, 2014 (not accompanied by legal analysis of any

    kind) and followed up with further information on October 15, 2014, it likewise never responded,

    prior to filing suit, to detailed responses explaining why no lease or permit was required under the

    regulations the United States cited in its communications. See Email October 20, 2014, Lynn H.

    Slade to Alan Woodcock, Department of the Interior, and email October 21, 2014, Lynn H. Slade

    to BIA Superintendent Robin Phillips, and memorandum to each of them dated October 20, 2014,

    and subsequent emails to Mr. Woodcock dated October 22 and October 31, 2020. Dkt. # 28-1, at

    5-28.

            Simply put, the OMC and its trustee, knowing the substantial commitments of Defendants

    and their predecessors to the Project, declined to respond to repeated demonstrations no lease or



    5
     Even in considering a Fed. R. Civ. P. 12(b)(6) motion, the Court may take judicial notice of
    documents contained in prior court files. Pace v. Swerdlow, 519 F.3d 1067, 1073 (10th Cir. 2008);
    Grynberg v. Koch Gateway Pipeline Co., 390 F.3d 1276, 1278 n.1 (10th Cir. 2004) (in deciding a
    motion to dismiss “[t]he court is permitted to take judicial notice of its own files and records, as
    well as facts which are a matter of public record.”).

                                                       7
Case 4:14-cv-00704-GKF-JFJ Document 205 Filed in USDC ND/OK on 12/04/20 Page 13 of 29




       permit was required and requests to be advised of any contrary view.6 The Tenth Circuit noted that

       the Defendants’ position was not unreasonable, Osage Wind, 871 F.3d at 1091 (“[i]t might be

       reasonable to adopt the construction favored by Osage Wind, which sets as the definitional

       boundary the commercialization of the minerals”), and indeed, Judge Payne had adopted it. The

       affirmative defenses challenged in the Motion primarily address the OMC’s request for ejectment,

       based on the OMC’s delay in seeking ejectment and a pattern of conduct that offends any notion

       of fair dealing, thereby precluding the punitive and financially devastating remedy of Project

       ejectment.

                                                 ARGUMENT

  I.          GOVERNING STANDARD

              The OMC incorrectly attempts to expand the burden on Defendants in responding to the

       Motion. The OMC relies on Mock v. T.G. & Y. Stores Co., 971 F.2d 522, 528-29 (10th Cir. 1992).

       See Motion at 3. The portion of Mock upon which the OMC relies, however, sets out the burden

       on a non-moving party in responding to a motion for summary judgment under FED. R. CIV. P. 56.

       In responding to the Motion filed under FED. R. CIV. P. 12(c), Mock provides the court accepts “all

       well-pleaded allegations in the complaint as true.” 971 F.2d at 529. Defendants’ burden is to

       demonstrate its affirmative defenses should not be dismissed as a matter of law. See Huddleston

       v. John Christner Trucking, LLC, No. 17-CV-549-GKF-FHM, 2018 WL 6259220, at *10 (N.D.

       Okla. Nov. 30, 2018) (denying Rule 12(c) motion because moving party did not establish state law




       6
         Further, if more than just the crushing of rock—such as the subsurface presence of the turbine
       foundations, for example—was unlawful under any theory, then the United States, as trustee of
       the Osage Mineral Estate, should not have withdrawn its request for preliminary injunction, as it
       was not moot. See Dkt. # 19. Its doing so is demonstrative of the logical and legal infirmity of the
       position that the entire Project must be removed.

                                                        8
Case 4:14-cv-00704-GKF-JFJ Document 205 Filed in USDC ND/OK on 12/04/20 Page 14 of 29




    claims were preempted). Indeed, the OMC does not challenge any factual assertions in Defendants’

    answer, instead seeking dismissal of the challenged affirmative defenses as a matter of law.

    II.    WHETHER FEDERAL LAW OR BORROWED OKLAHOMA STATE LAW APPLIES                          TO THE
           DEFENDANTS’ EQUITABLE DEFENSES, THE DEFENSES ARE EQUALLY VIABLE.

           The primary issue raised in the OMC’s Motion is whether federal law or Oklahoma law

    applies to Defendants’ affirmative defenses of laches, estoppel, waiver, unclean hands, and in pari

    delicto. The OMC contends that federal law governs the entirety of this action because the object

    of its trespass claim—the Osage Mineral Estate—is a federal trust asset. See Motion at 3. Ignoring

    that Defendants previously have argued federal equitable principles bar the OMC’s claims,7 and

    claiming Defendants’ affirmative defenses are solely creatures of state law, the OMC argues the

    “defenses must be dismissed as a matter of law.” Id. at 2. There are several errors in the OMC’s

    argument, but three flaws predominate. First, state law is presumptively incorporated into federal

    common law, and the OMC has not provided a sufficient rebuttal of that presumption. Second,

    precedential authority, including that cited by the OMC, provides that certain affirmative defenses

    are unavailable as to questions of liability, but not as to the questions of remedies that remain in

    this action. Third, even when federal law is applied to Defendants’ affirmative defenses, the

    defenses remain viable because the OMC and the United States seek to invoke this Court’s equity

    jurisdiction for the equitable remedy of ejectment, which “opens the door” to the assertion of

    equitable defenses under federal law.

           A. State Law, Which Is Presumptively Incorporated in Federal Common Law, Applies
              to Defendants’ Affirmative Defenses.




    7
     See Defendants’ Motion to Dismiss Osage Minerals Council’s Complaint in Intervention, Dkt. #
    150 at 20-21, citing Jicarilla Apache Tribe v. Andrus, 687 F.2d 1342 (10th Cir. 1982).

                                                     9
Case 4:14-cv-00704-GKF-JFJ Document 205 Filed in USDC ND/OK on 12/04/20 Page 15 of 29




             The Motion stresses that the Osage Mineral Estate is a “trust asset where title rests with or

    was derived from the Federal Government, and as a result, the OMC’s trespass claim is to be

    determined by federal law.” Motion at 5 (internal quotation marks and citation omitted) (emphasis

    in original). As the Supreme Court has noted, “knowing whether ‘federal law governs’ . . . does

    not much advance the ball,” because federal law may borrow and incorporate state-law rules.

    O’Melveny & Myers v. F.D.I.C., 512 U.S. 79, 85 (1994). In fact, “there is a ‘presumption that state

    law should be incorporated into federal common law.’” United States v. Turley, 878 F.3d 953, 956

    (10th Cir. 2017) (quoting Kamen v. Kemper Fin. Servs., 500 U.S. 90, 98 (1991)); see also

    California ex rel. State Lands Comm’n v. United States, 457 U.S. 273, 283 (1982)8 (“Controversies

    governed by federal law do not inevitably require resort to uniform federal rules. It may be

    determined as a matter of choice of law that, although federal law should govern a given question,

    state law should be borrowed and applied as the federal rule for deciding the substantive legal issue

    at hand.” (citations omitted)); Davilla v. Enable Midstream Partners L.P., 913 F.3d 959, 971 (10th

    Cir. 2019) (“Generally, federal courts adopt state law even when the dispute is governed

    exclusively be federal [common] law.” (internal quotation marks and citation omitted)). In

    determining whether to override the presumption in favor of borrowing state law rules, “federal

    courts should consider (1) ‘whether application of state law would frustrate specific federal

    interests, (2) whether there is a ‘need for a nationally uniform body of law,’ and (3) other

    considerations such as whether ‘application of a federal rule would disrupt commercial

    relationships predicated on state law.’” Davilla, 913 F.3d at 972 (quoting Kimbell Foods, 440 U.S.

    at 728). Here, the OMC has not provided a sound justification for this Court to depart from the




    8
        Cited Motion at 6.

                                                      10
Case 4:14-cv-00704-GKF-JFJ Document 205 Filed in USDC ND/OK on 12/04/20 Page 16 of 29




    presumptive borrowing of Oklahoma state law, as the Tenth Circuit and the Supreme Court have

    frequently done in analogous circumstances.9

              i.      Borrowing Oklahoma state law will not frustrate specific federal interests.

           With respect to the first Kimbell Foods factor—the frustration of specific federal

    interests—the OMC argues that “Defendants’ Oklahoma-based affirmative defenses” frustrate the

    federal government’s interest in the management and administration of the Osage Mineral Estate.

    Motion at 12, 16. The OMC’s argument is unconvincing, however, because the Motion fails to

    explain how specific federal interests will be frustrated if Defendants advance equitable

    affirmative defenses under Oklahoma state law, when the same equitable affirmative defenses are

    also available to Defendants under federal common law.10 In other words, since courts applying

    both Oklahoma state law and federal common law will consider Defendants’ equitable affirmative

    defenses, the OMC cannot convincingly assert that the federal government’s interest in the

    management and administration of the Osage Mineral Estate will be frustrated if Defendants’

    defenses also sound in Oklahoma state law. The OMC’s argument regarding the federal interest in

    promoting “tribal self-sufficiency and strong tribal government” is weakened by the fact that the

    Supreme Court has “borrowed state law in Indian cases before.” Wilson v. Omaha Indian Tribe,

    442 U.S. 653, 674 (1979).




    9
      The Court has already relied upon Oklahoma law on the question of remedy. See Dkt. # 171 at 3
    (citing Dilworth v. Fortier, 405 P.2d 38, 45 (Okla. 1964)). These principles of Oklahoma law were
    discussed in detail by this Court at the July 15 status conference and by Judge Jayne at the October
    7, 2020 hearing on the parties’ motions to compel without objection by the OMC or even
    suggestion that they were inapplicable for any reason.
    10
      The availability of Defendants’ equitable affirmative defenses under federal common law is
    explained more fully in Section II.C.

                                                    11
Case 4:14-cv-00704-GKF-JFJ Document 205 Filed in USDC ND/OK on 12/04/20 Page 17 of 29




            In Wilson, the Omaha Indian Tribe and the United States sued to quiet title to land affected

    by movements of the Missouri River on the Nebraska-Iowa border. Id. at 656; id. at 671 (“The

    issue here is whether the Tribe is no longer entitled to possession of an area that in the past was

    concededly part of the reservation as originally established. That question . . . is a matter for the

    federal law to decide.”). Although “the Indians’ right to the property depend[ed] on federal law,”

    Wilson nevertheless applied the Kimbell Foods factors to hold that federal law would borrow an

    existing body of state law to resolve the quiet title dispute. See id. at 672-74; see also Schafer, Tr.

    of Wane Penn Schafer Separate Prop. Tr. v. Centerpoint Energy Okla. Gas, No. 17-CV-365-GKF-

    FHM, 2018 WL 10140171, at *5 (N.D. Okla. May 21, 2018) (“[W]here federal common law

    governs a cause of action for trespass on Indian land, state law may be borrowed and applied as

    the federal rule for deciding the substantive legal issue at hand.”). Wilson highlighted that, under

    Kimbell Foods, federal law should only apply upon a showing of “concrete evidence that adopting

    state law would adversely affect [federal interests].” Id. at 673 (alteration in original). In addition,

    Wilson reasoned that borrowing state law was not necessarily injurious to tribal possessory

    interests:

            Furthermore, given equitable application of state law, there is little likelihood of
            injury to federal trust responsibilities or to tribal possessory interests. On some
            occasions, Indian tribes may lose some land because of the application of a
            particular state rule of accretion and avulsion, but it is as likely on other occasions
            that the tribe will stand to gain. The same would be the case under a federal rule,
            including the rule that the Court of Appeals announced in this case. The United
            States fears a hostile and unfavorable treatment at the hands of state law, but, as we
            have said, the legal issues are federal and the federal courts will have jurisdiction
            to hear them. Adequate means are thus available to insure fair treatment of tribal
            and federal interests.

    Id. at 673-74. The OMC has failed to point to any Wilson-required “concrete evidence” that

    borrowing of state law would adversely affect specific federal interests. The OMC’s generalized




                                                      12
Case 4:14-cv-00704-GKF-JFJ Document 205 Filed in USDC ND/OK on 12/04/20 Page 18 of 29




    pleas about harms to tribal self-sufficiency and strong tribal government do not overcome the

    presumption that federal law should borrow from existing bodies of state law.

           United States v. Milner, which the OMC emphasizes, see Motion at 10-11, cites Wilson

    and acknowledges that “[c]ontroversies governed by federal law do not inevitably require resort

    to federal uniform rules” and it may be appropriate to borrow state law. 583 F.3d 1174, 1182 (9th

    Cir. 2009). In Milner, the United States, as trustee on behalf of the Lummi Nation, sued

    homeowners for common law trespass, and violation of the Rivers and Harbors Appropriation Act

    (RHA) and Clean Water Act (CWA). Id. at 1180. Stating that “federal common law governs an

    action for trespass on Indian lands,” Milner held that the homeowners were liable for common law

    trespass. Id. at 1182, 1191. But Milner provides little assistance to the OMC’s argument in favor

    of applying federal law as to remedies in this action. Milner stated that, based on its facts, it did

    not need to decide whether to apply federal law or borrow Washington state law. Id. at 1191 n.6

    (“While it is clear that the federal common law of trespass applies here, it is less clear whether the

    common enemy doctrine . . . should be decided based on a uniform federal common law or

    borrowed Washington state law. . . . Nevertheless, we need not decide the issue, because we

    conclude that the common enemy doctrine is inapplicable regardless of whether [a Washington

    case] provides the federal rule of decision.”). The OMC’s misplaced reliance on Milner is

    emblematic of the main problem with its Motion. Knowing whether an action, such as an action

    for trespass on Indian lands, is governed by federal law is not dispositive, because federal courts

    still presumptively borrow state law in such actions, subject to the factors set out in Kimbell Foods.

              ii.     There is no need for a nationally uniform body of law.

           With respect to the second Kimbell Foods factor—whether a nationally uniform body of

    law is needed—the OMC does not take a position in the Motion. In any event, because this factor



                                                     13
Case 4:14-cv-00704-GKF-JFJ Document 205 Filed in USDC ND/OK on 12/04/20 Page 19 of 29




    was determinative in Davilla, upon which both parties rely, Defendants will explain why a

    nationally uniform body of law is unnecessary to resolve the claims and defenses in this action.

           In Davilla, the plaintiffs were roughly three-dozen individual Native American allottees

    who filed a trespass claim against a company (“Enable”) that owned a natural gas pipeline crossing

    the allotted land. Id. at 962. The company originally had an easement for the pipeline with a term

    of twenty years, but it failed to renew the easement and continued to operate the pipeline after

    twenty years passed. Id. at 964. Importantly, at the outset of the easement, it was approved by the

    Secretary of the Interior, as required by 25 U.S.C. § 323. In deciding whether to apply federal

    equitable rules or borrow Oklahoma equitable rules, Davilla noted that a uniform national standard

    was necessary because “Congress provided a way for the Secretary of the Interior to approve

    easements ‘over and across any lands . . . held in trust by the United States for individual Indians

    or Indian tribes[.]’” Id. (quoting 25 U.S.C. § 323). “This uniform standard is necessary because

    the Secretary has undoubtedly approved easements over and across Indian land in multiple states.”

    Id. Without a uniform national standard, “an easement holder in Oklahoma and one in Kansas

    could be subject to differing permanent injunction standards despite both receiving an easement

    from the Secretary of the Interior pursuant to the same federal program.” Id.

           These concerns in Davilla that militated in favor of federal law are simply absent in this

    action, as explained by the United States in its Motion to Compel Discovery, Dkt. # 175: “The

    instant case does not, of course, implicate a nationwide system or concern for uniformity. The

    regulation that applied to the OMC and Defendants’ obligation to secure a lease applied only to

    Osage County and cannot be applied to any other state or reserved mineral interest.” Defendants

    and the United States are in agreement that “Oklahoma law may well provide the appropriate

    standard in this case.” Id. The OMC has provided no sufficient justification to override the



                                                    14
Case 4:14-cv-00704-GKF-JFJ Document 205 Filed in USDC ND/OK on 12/04/20 Page 20 of 29




    presumption, stated in Davilla and Kimbell Foods, that federal law should borrow Oklahoma state

    law to fashion a remedy for Defendants not obtaining a lease or permit under 25 CFR § 214.7.11

           B. Equitable Affirmative Defenses Apply to Questions of Determining and Fashioning
              Remedies, Even In Cases Where They Are Unavailable on the Question of Liability.

           The OMC argues that “[i]t is well-settled law that estoppel, laches, and other equitable

    defenses that may apply as a matter of state law are inconsistent with federal policy regarding

    enforcement of Indian possessory interests in land or trust assets where the United States serves as

    trustee.” Motion at 8. In advancing this purportedly “well-settled” rule of law, the OMC misses a

    key distinction pronounced in the case law that distinguishes this matter from the cases cited in the

    Motion: Defendants’ affirmative defenses can apply to bar or limit remedies, even if they are not

    applicable as to liability. Since only remedies questions are still pending in this litigation, the

    liability-remedies distinction drawn in the cases cited below is dispositive of the OMC’s Motion.

           In Cayuga Indian Nation of New York v. Cuomo, 771 F. Supp. 19 (N.D.N.Y. 1991)

    (“Cayuga VI”), the court granted a tribe’s motion for partial summary judgment on liability in an

    action where the tribe sought a declaration of its ownership of a tract of land. Like the OMC here,

    the Cayugas relied upon County of Oneida v. Oneida Indian Nation of New York, 470 U.S. 226

    (1985), to argue that “any and all defenses of the defendants, including their affirmative defense

    of laches, are insufficient as a matter of law to avoid liability,” id. at 20-21. Cayuga VI held, in




    11
        Inconsistently, the OMC’s Opposition to Defendants’ Motion to Strike Allegations in Osage
    Minerals Council’s Complaint in Intervention, Dkt. #157, contended that Oklahoma law permitted
    it to pursue a “pattern” theory of proving Defendants’ alleged bad faith conduct. Id. at 5-8, and it
    served written discovery responses stating its “position that federal common law and Oklahoma
    law permit the OMC to pursue equitable and monetary relief simultaneously as remedies for
    Defendants’ unlawful conduct.” Intervenor-Plaintiff Osage Minerals Council’s Second Amended
    and Supplemental Responses and Objections to Defendants’ First Interrogatories and Requests for
    Production (Supplemental Response to Interrogatory No. 12, at p. 4). See Exhibit B, attached to
    this Response.

                                                     15
Case 4:14-cv-00704-GKF-JFJ Document 205 Filed in USDC ND/OK on 12/04/20 Page 21 of 29




    accordance with County of Oneida and the Cayugas’ argument, that “the defense of laches is

    unavailable to the defendants herein.” Cayuga VI, 771 F. Supp. at 23. Importantly, however, at the

    subsequent remedies stage of the Cayuga litigation, the defendants moved in limine to bar

    ejectment as a remedy for the Cayugas, based on various equitable factors, including laches and

    the doctrine of unclean hands. See Cayuga Indian Nation of N.Y. v. Cuomo, Nos. 80-CV-930, 80-

    CV-960, 1999 WL 509442, at *3 (N.D.N.Y. July 1, 1999) (“Cayuga X”). Cayuga X’s analysis was

    guided by the Restatement (Second) of Torts’ equitable factors for determining the appropriateness

    of an injunction against a trespass:

           (1)   The nature of the interest to be protected;
           (2)   The relative adequacy of injunctive and other remedies available to the plaintiff;
           (3)   Any unreasonable delay of the plaintiff in initiation the action;
           (4)   Any related misconduct on the part of the plaintiff;
           (5)   The relative hardship of the parties if the injunction is granted or denied;
           (6)   The interests of third parties and the public; and
           (7)   The practicability of framing and enforcing the injunction.

    Cayuga X, 1999 WL 509442, at *19 (citing United States v. Imperial Irrigation Dist., 799 F. Supp.

    1052, 1068 (S.D. Cal. 1992)) (emphasis added). Two of these factors considered in the remedies

    phase of Cayuga X—factors (3) and (4) above—are akin to Defendants’ defenses of laches,

    unclean hands, and in pari delicto. Thus, under Cayuga X, the Court should consider Defendants’

    equitable affirmative defenses in the ongoing remedies phase of this case, even if, as in Cayuga

    VI, such defenses may not have been available on issues of liability.12




    12
       As discussed above, the Tenth Circuit’s footnoted statement, “We decline to dispose of the case
    on the equitable doctrine of laches,” Osage Wind, 871 F.3d at 1087 n.6, could only have pertained
    to the applicability of the doctrine to the requested declaratory judgment on the merits of regulation
    interpretation. It does not suggest equitable defenses not apply to determining and fashioning
    appropriate remedies.

                                                      16
Case 4:14-cv-00704-GKF-JFJ Document 205 Filed in USDC ND/OK on 12/04/20 Page 22 of 29




           After Cayuga VI and Cayuga X were decided, the Supreme Court decided City of Sherrill

    v. Oneida Indian Nation, 544 U.S. 197 (2005), which, according to the Second Circuit,

    “dramatically altered the legal landscape” regarding Indian land claims. Cayuga Indian Nation of

    N.Y. v. Pataki, 413 F.3d 266, 273 (2nd Cir. 2005) (“Pataki”). In City of Sherrill, the land at issue

    was set aside as a reservation in the late 18th century, then sold off by the tribe, before being

    reacquired by members of the tribe in the 1990s. 544 U.S. at 202. The Court held the tribe could

    not revive its ancient sovereignty over the subject land, because “standards of federal Indian law

    and federal equity practice preclude the Tribe from rekindling embers of sovereignty that long ago

    grew cold.” Id. at 214 (internal quotation marks omitted). The Second Circuit in Pataki interpreted

    City of Sherrill to stand for the proposition that “these equitable defenses [such as laches,

    acquiescence, and impossibility] apply to ‘disruptive’ Indian land claims more generally.” 413

    F.3d at 274. “Disruptive” claims are those which have “disruptiveness . . . inherent in the claim

    itself,” such as those asking the court to overturn years of settled land ownership. See id. at 275.

    Much like the present action, Pataki involved applicability of equitable defenses, specifically with

    regard to the ejectment remedy sought, also in issue here. Pataki held that the tribe’s claim for

    ejectment was barred by laches, because “after Sherrill, equitable defenses apply to possessory

    land claims… .” Id. at 276. And, just five years after City of Sherrill and Pataki, Oneida Indian

    Nation of New York v. County of Oneida, bolstered these two earlier cases, stating, “[a]lthough the

    United States is traditionally not subject to delay-based equitable defenses under most

    circumstances…[Pataki] expressly concluded that the United States is subject to such defenses




                                                    17
Case 4:14-cv-00704-GKF-JFJ Document 205 Filed in USDC ND/OK on 12/04/20 Page 23 of 29




    under certain circumstances…(i.e., a lengthy delay in asserting the relevant cause of action…).”

    617 F.3d 114, 129 (2nd. Cir. 2010) (emphasis original).13

            OMC’s citations to Canadian St. Regis Band of Mohawk Indians ex rel. Francis v. New

    York, 278 F. Supp. 2d 313, 342 (N.D.N.Y. 2003), Motion at 6-7, do not survive analysis under the

    liability versus remedy distinction and City of Sherrill. In Canadian St. Regis, the court granted

    the tribe’s motion to strike the laches defense as to liability, but denied it “to the extent that defense

    can be read as pertaining to remedies.” Id. at 333, 363. The court drew the same distinction as to

    estoppel. Id. at 340, 363. Canadian St. Regis, decided prior to City of Sherrill, relied on the district

    court and Second Circuit opinions in City of Sherrill, discounting “the possibility (and a meager

    one at that) of a change in law” on review, id. at 331, then relied on the, subsequently reversed,

    district court opinion in City of Sherrill in rejecting the State’s waiver and unclean hands defenses.

    Id. at 338, 342. Canadian St. Regis provides no guidance in this remedial phase of the case.

            The OMC’s Motion relies on other cases pre-dating City of Sherrill in which courts held

    that affirmative defenses were unavailable as to liability. See, e.g., County of Oneida, 470 U.S. at

    241, 253 n.27 (holding that state-law based defenses are preempted in possessory claims, but

    “express[ing] no opinion” on “whether equitable considerations should limit the relief available”);

    Seneca Nation of Indians, Tonawanda Bank of Seneca Indians v. New York, No. 93-CV-688A,

    1994 WL 688262, at *1 (W.D.N.Y. Oct. 28, 1994) (relying on County of Oneida to grant a motion

    to strike affirmative defenses); Cayuga Indian Nation of N.Y. v. Cuomo, 565 F. Supp. 1297, 1301




    13
      The OMC cited Cato v. U.S., 70 F.3d 1103, 1108 (9th Cir. 1995), for the proposition that “a suit
    by the United States as trustee on behalf of an Indian Tribe is not subject to state delay-based
    defenses.” Motion at 6. Cato was merely describing a party’s citation to Oneida Indian Nation of
    N.Y. v. New York, 691 F.2d 1070, 1083–84 (2d Cir. 1982), and Cato rejected the application of
    Oneida to the question in that case (whether the United States could be sued for damages caused
    by slavery). Cato, 70 F.3d at 1108. Cato is simply inapplicable here.

                                                       18
Case 4:14-cv-00704-GKF-JFJ Document 205 Filed in USDC ND/OK on 12/04/20 Page 24 of 29




    (N.D.N.Y. 1983) (“Cayuga II”) (holding that affirmative defenses “based upon state law such as

    adverse possession, statutes of limitation, laches, or estoppel by sale are unavailable,” before

    Cayuga X barred ejectment based on equitable considerations). These cases do not contradict

    Cayuga X’s holding that equitable affirmative defenses are relevant to the determining and

    fashioning of remedies, even if they are unavailable as defenses to liability.

           Schafer, oft-discussed in this litigation, warrants further discussion here. In Schafer, the

    defendant, CenterPoint Energy Oklahoma Gas (“CenterPoint”), operated a natural gas pipeline

    that crossed property held in the plaintiff’s (“Schafer”) trust. 2018 WL 10140171, at *2. Schafer

    inherited the property from his father, who was an original allottee under the Osage Allotment Act.

    Id. Because CenterPoint did not have a written easement for the pipeline to cross the property,

    Schafer brought claims for trespass, nuisance, and unjust enrichment against CenterPoint. Id. at

    *1. CenterPoint asserted the affirmative defenses of waiver, estoppel, laches, unclean hands, and

    statute of limitation. Id. at *8. Schafer filed a “motion for partial summary judgment on liability,”

    arguing that CenterPoint’s “affirmative defenses do not apply under federal common law.” Id.

    (emphasis added). The Court, relying on Oneida Indian Nation of New York v. New York, 194 F.

    Supp. 2d 104, 122-126 (N.D.N.Y. 2002), granted a partial summary judgment motion on

    CenterPoint’s affirmative defenses with respect to the portion of Schafer’s claim arising under

    federal common law. Id. Schafer, which does not purport to make a sweeping declaration that

    affirmative defenses are unavailable as to liability and remedies, is consistent with the authorities

    presented herein that draw the liability-remedies distinction. In fact, the primary case Schafer

    relied upon, Oneida Indian Nation of New York, held, qualifiedly, that certain equitable affirmative

    defenses were “unavailable to Defendants, at least for purposes of determining Defendants’

    liability.” 194 F. Supp. 2d at 122 (emphasis added).



                                                     19
Case 4:14-cv-00704-GKF-JFJ Document 205 Filed in USDC ND/OK on 12/04/20 Page 25 of 29




           The OMC’s reliance on Grondal v. Mill Bay Members Ass’n, No. 2:09-CV-18 RMP, 2020

    WL 3892462 (E.D. Wash. July 9, 2020), also is misplaced because Grondal relies upon the same

    inapposite, pre-City of Sherrill authority as the OMC. Grondal, which granted a tribe’s request for

    ejectment despite the assertion of equitable affirmative defenses, cited County of Oneida for the

    proposition that “state-law based defenses to possessory claims, such as estoppel and laches, are

    similarly preempted.” Id. at *26. As discussed herein, County of Oneida specifically “express[ed]

    no opinion” as to “whether equitable considerations should limit the relief available” to the Oneida

    Indians. 470 U.S. at 241 n.27. Cayuga X and City of Sherrill, which were decided after County of

    Oneida, altered the analysis about the applicability of equitable affirmative defenses in possessory

    claims. See City of Sherril, 544 U.S. at 214 (applying “federal equity practice” in possessory land

    claim); Cayuga X, 1999 WL 509442, at *3 (barring ejectment as a remedy to the Cayugas based

    on equitable considerations, including laches and doctrine of unclean hands). Accordingly, this

    Court should assign minimal—if any—weight to the holding of Grondal, which is the subject of

    a pending appeal. Grondal v. United States, No. 20-35694 (9th Cir. Aug. 10, 2020).

           C. Dismissal of Defendants’ Affirmative Defenses Also Is Unwarranted Under Federal
              Law.

           The result would be no different if this Court were to conclude that federal law applies to

    Defendants’ affirmative defenses. The defenses would still be viable. By seeking equitable relief

    in this action, the OMC has invoked the full equitable jurisdiction of this Court, including its ability

    to consider the availability of equitable defenses.

           Jicarilla Apache Tribe v. Andrus, 687 F.2d 1342 (10th Cir. 1982), is instructive as to

    federal courts’ consideration of equitable affirmative defenses when equitable relief is sought in

    an action affecting trust resources. In Jicarilla Apache Tribe, a tribe sued to cancel numerous oil

    and gas leases, and the district court held the Bureau of Indian Affairs (“BIA”) had violated leasing


                                                      20
Case 4:14-cv-00704-GKF-JFJ Document 205 Filed in USDC ND/OK on 12/04/20 Page 26 of 29




    regulations in its conduct of a lease sale and violated the National Environmental Policy Act

    (“NEPA”) by not preparing an Environmental Impact Statement (“EIS”).14 The district court

    declined to cancel the leases, instead ordering adjusted bonus to be paid, and held the doctrines of

    laches and unclean hands barred the NEPA claim for an order requiring preparation of an EIS. See

    Jicarilla Apache Tribe v. Andrus, 546 F. Supp. 569, 583 (D.N.M. 1980).The Tenth Circuit affirmed

    this holding, concluding that “the district judge did not err in holding that the Tribe’s NEPA claim

    was barred by the laches and unclean hand doctrines.” See id. at 1340. In so holding, the court

    stated,

                The equitable nature of this suit is of paramount importance. When Congress
                leaves to the federal courts the formulation of remedial details, it can hardly
                expect them to break with historic principles of equity in the enforcement of
                federally-created equitable rights. If Congress had intended to make a drastic
                departure from the traditions of equity practice, an unequivocal statement of
                that purpose would have been made. An appeal to the equity jurisdiction of
                the federal district courts is an appeal to the sound discretion which guides
                the determinations of courts of equity. We should not lightly assume that
                Congress has intended to depart from established (equitable) principles.

    Id. at 1330 (citations omitted).

              Jicarilla Apache Tribe, in turn, relied on cases establishing the principle that entry of

    federal equitable relief is never mandatory, but remains grounded in flexible principles, citing

    Weinberger v. Romero-Barcelo, 456 U.S. 305, 313 (1982) (“The grant of jurisdiction to ensure

    compliance with a statute hardly suggests an absolute duty to do so under any and all

    circumstances, and a federal judge sitting as chancellor is not mechanically obligated to grant an

    injunction for every violation of law.”); and Hecht Co. v. Bowles, 321 U.S. 321, 329–30, (1944)



    14
       Recognizing the applicability of federal law to equitable defenses, though deeming it
    inapplicable to the case in its posture on appeal, the Tenth Circuit cited Jicarilla Apache Tribe v.
    Andrus in its footnote rejecting Defendant’s alternative ground for affirmance under the laches
    defense. 871 F.3d at 1087 n.6. Laches and other equitable defenses apply fully here because the
    equitable issues concern only remedies, including requests for ejectment.

                                                      21
Case 4:14-cv-00704-GKF-JFJ Document 205 Filed in USDC ND/OK on 12/04/20 Page 27 of 29




    (“The historic injunctive process was designed to deter, not to punish. The essence of equity

    jurisdiction has been the power of the Chancellor to do equity and to mould each decree to the

    necessities of the particular case. Flexibility rather than rigidity has distinguished it. The qualities

    of mercy and practicality have made equity the instrument for nice adjustment and reconciliation

    between the public interest and private needs as well as between competing private claims.”). To

    the same effect, Lemon v. Kurtzman, 411 U.S. 192, 200 (1973) counsels “[i]n equity, as nowhere

    else, courts eschew rigid absolutes and look to the practical realities and necessities inescapably

    involved in reconciling competing interests . . . .” The Motion fails to support its claim this Court

    is compelled to ignore Jicarilla Apache Tribe and this authority, must decline to utilize the totality

    of its equitable jurisdiction, and should foreclose Defendants from the opportunity to present

    evidence supporting their equitable defenses.

           Numerous federal courts have allowed equitable defenses in cases involving tribes’ claims

    pertaining to lands or resources. See, e.g., City of Sherrill, 544 U.S. at 213-14 (holding “standards

    of federal Indian law and federal equity practice” barred a tribe from reviving its sovereignty over

    land it sold and later reacquired); Oneida Indian Nation of N.Y. State v. Cty. of Oneida, N.Y., 199

    F.R.D. 61, 91 (N.D.N.Y. 2000) (holding “standards of federal Indian law and federal equity

    practice” along with “reasons of fairness and equity” barred a tribe from seeking ejectment as a

    remedy in a land claim action); Imperial Irrigation Dist., 799 F. Supp. at 1068 (considering

    equitable factors in declining a tribe’s request for injunctive relief, noting “there is precedent for

    applying equitable factors and thereby limiting relief otherwise available for Indian claims”);

    Cayuga Indian Nation of N.Y. v. Cuomo, Nos. 80-cv-930, 80-cv-960, 1999 WL 509442, at *19-29

    (N.D.N.Y. July 1, 1999) (applying the Imperial Irrigation equitable factors to deny a tribe’s

    request for ejectment). Based on these authorities, Defendants’ affirmative defenses of laches,



                                                      22
Case 4:14-cv-00704-GKF-JFJ Document 205 Filed in USDC ND/OK on 12/04/20 Page 28 of 29




    estoppel, waiver, doctrine of unclean hands, and in pari delicto remain viable in this case, even if

    Oklahoma state law is not borrowed for the remaining remedies questions.

                                             CONCLUSION

           The OMC’s Motion fails to establish any reason for the Court to dismiss Defendants’

    affirmative defenses of laches, estoppel, waiver, unclean hands, and in pari delicto. The Motion

    should be denied in full.

                                                  Respectfully submitted,

                                                  /s/ Ryan A. Ray
                                                  Ryan A. Ray, OBA # 22281
                                                  NORMAN WOHLGEMUTH CHANDLER
                                                  JETER BARNETT & RAY, P.C.
                                                  3200 Mid-Continent Tower
                                                  401 South Boston Avenue
                                                  Tulsa, OK 74103
                                                  918-583-7571
                                                  918-584-7846 (facsimile)

                                                  -and-

                                                  Lynn H. Slade
                                                  Sarah M. Stevenson
                                                  MODRALL, SPERLING, ROEHL, HARRIS
                                                  & SISK, P.A.
                                                  Post Office Box 2168
                                                  Albuquerque, NM 87103-2168
                                                  505-848-1800
                                                  505-848-9710 (facsimile)

                                                  ATTORNEYS FOR DEFENDANTS,
                                                  OSAGE WIND, LLC, ENEL KANSAS, LLC
                                                  AND ENEL GREEN POWER NORTH
                                                  AMERICA, INC.




                                                    23
Case 4:14-cv-00704-GKF-JFJ Document 205 Filed in USDC ND/OK on 12/04/20 Page 29 of 29




                                    CERTIFICATE OF SERVICE

           I hereby certify that on December 4, 2020, I electronically transmitted the attached
    Document to the Clerk of the Court using the ECF System for filing. Based on the electronic
    records currently on file, the Clerk of the Court will transmit a notice of Electronic Filing to the
    following ECF registrants:

    Cathryn D. McClanahan
    Nolan Fields IV
    Mary Kathryn Nagle
    Wilson Kirk Pipestem
    Abi Laura Fain
    David McCullough
    Jeffrey S. Rasmussen

    The following non-ECF registrants have been served by email:

    Charles R. Babst, Jr.
    Attorney-Advisor
    United States Department of the Interior
    Office of the Solicitor
    Tulsa Field Solicitor Office
    7906 East 33rd Street
    Tulsa, OK 74145
    (918) 669-7730
    Charles.babst@sol.doi.gov
    Attorney for the United States of America


    /s/ Ryan A. Ray
    Ryan A. Ray




                                                    24
